     Case 2:18-cv-06771-VAP-AGR Document 21 Filed 06/29/20 Page 1 of 3 Page ID #:89



      Todd M. Friedman (SBN 216752)
1     tfriedman@toddflaw.com
      Adrian R. Bacon (SBN 280332)
2
      abacon@toddflaw.com
3
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard St., Suite 780
4
      Woodland Hills, CA 91367
      Telephone: (323) 306-4234
5     Facsimile: (866) 633-0228
6     Attorneys for Plaintiff
7
                         UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
9
      TERRY FABRICANT, individually         )          Case No.
10    and on behalf of all others similarly )
11    situated,                             )           2:18-cv-06771-VAP-AGR
      Plaintiff,                            )
12
                                            )          JOINT STIPULATION OF
13    vs.                                   )          DISMISSAL OF ACTION OF THE
                                            )          INDIVIDUAL CLAIMS
14
      VALUE ONE CORPORATION, and )                     WITH PREJUDICE AND THE
15    DOES 1 and through 10, inclusive, and )          PUTATIVE CLASS CLAIMS
16
      each of them,                         )          WITHOUT PREJUDICE
      Defendant.                            )
17                                          )
18

19
      NOW COME THE PARTIES by and through their attorneys to respectfully move

20
      this Honorable Court to dismiss this matter with prejudice as to Plaintiff’s
21    individual claims and without prejudice as to the putative Class pursuant to
22    Federal Rules of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
23    costs and attorney fees. A proposed order has been concurrently submitted to
24    this Court via email.
25
      ///
26

27    ///
28




                                        Stipulation to Dismiss- 1
     Case 2:18-cv-06771-VAP-AGR Document 21 Filed 06/29/20 Page 2 of 3 Page ID #:90




1           Respectfully submitted this 29th Day of June, 2020,
2
                                   LAW OFFICES OF TODD M. FRIEDMAN P.C
3                                        By: s/Adrian R. Bacon
4                                           ADRIAN R. BACON Esq.
                                             Attorney for Plaintiff
5

6                                               By:       /s/ Nefulda, Larissa
7
                                                              Nefulda, Larissa
                                                           LEWIS BRISBOIS
8                                                         Attorney for Defendant
9

10
                                     Signature Certification
11
             Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
12
       Policies and Procedures Manual, I hereby certify that the content of this
13

14
       document is acceptable to counsel for Defendant and that I have obtained their

15
       authorization to affix their electronic signature to this document.

16
      Dated: June 29, 2020 LAW OFFICES OF TODD M. FRIEDMAN, P.C.
17

18                                   By: _s/ Adrian R. Bacon
19                                       Adrian R. Bacon ESQ.
                                           Attorney for Plaintiff
20

21

22

23

24

25

26

27

28




                                        Stipulation to Dismiss- 2
     Case 2:18-cv-06771-VAP-AGR Document 21 Filed 06/29/20 Page 3 of 3 Page ID #:91




1     Filed electronically on this 29th Day of June, 2020, with:
2
      Notification sent electronically via the Court’s ECF system to:
3

4     Honorable Judge of the Court
      United States District Court
5

6     All Counsel of Record as Recorded On The Electronic Service List.
7
      This 29th Day of June, 2020.
8
      s/Adrian R. Bacon
9     ADRIAN R. BACON
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Stipulation to Dismiss- 3
